DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 1/7/2020.
2. 	Claims 1-14, 18, 19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-14, 18, 19
Claims 1-14, 18, 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following new amendments to claims 1, 18, and 19, entered on 1/7/2021, is not adequately supported by the original disclosure and is hence treated a new matter:
converting the original prepaid item of the original monetary value to one or more of the alternative prepaid items assigned with new monetary values based on one or more predefined exchange rates, wherein the alternative prepaid items 
Applicant is requested to either provide support for the above limitation or else cancel the new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14, 18, 19
Claims 1-14, 18, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
Independent Claim Limitation (s)
Groupings of Abstract Ideas
A method comprising:
receiving, through a communication network, digital information identifying a source network address for a sender, a funding source, and original monetary value, an original prepaid item, and a destination network address for recipient, wherein the sender selects the original 

transmitting, through the communication network, an offer that includes selecting the original prepaid item, for the original monetary value, or selecting alternative prepaid items for other monetary values greater than the original monetary value, wherein each of the alternative prepaid items are issued from business entity different from a business entity that issued the original prepaid item;
Mental Process and/or Certain Methods of Organizing Human Activity
receiving a response identifying one or more of the alternative prepaid items; and
Mental Process and/or Certain Methods of Organizing Human Activity
transmitting, to a network element associated with the prepaid items, a request to convert the original prepaid item of the original value to one or more of the alternative prepaid items assigned with new values based on one or more predefined exchange rates; and
Mental Process and/or Certain Methods of Organizing Human Activity
converting the original prepaid item of the original monetary value to one or more of 



The concept of receiving an offer for a prepaid item for an original monetary value or alternative prepaid item for greater monetary value and converting original monetary value to alternative monetary value based on predefined exchange rates is similar to offer-based price optimization (OIP Techs), processing of payments for remotely purchased goods (Inventor Holdings v. Bed Bath & Beyond), placing an order based on displayed market information (Trading Technologies v. IBG), and other fundamental economic concepts identified by the courts as abstract.  
See also MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019] 
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY 
Fundamental Economic Practices or Principles.
Commercial or Legal Interactions.
Hence, the independent claims are directed to an abstract idea.
The dependent claims merely limit the abstract idea to – types of funding sources, types of prepaid items, 3rd party record keepers, exchange rates, fees, 
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field -see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition –see Vandamemo.
Applying the judicial exception with, or by use of, a particular machine -see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception -see MPEP 2106.05(e) and Vandamemo
Limitations that are not
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception -see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use –see MPEP 2106.05(h)
The only additional elements recited in the claims area computer having memory and a processor, and a non-transitory computer readable medium.  The elements are recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The only additional element recited in the claims is one or more processors.  A close look at the Specification (Para [0032]) indicates that the processor has been described entirely generically.  Hence, Examiner notes that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving an offer for a prepaid item for an original monetary value or alternative prepaid item for 
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Steps that do nothing more than spell out what is means to “apply it on a processor” cannot confer patent eligibility.  Thus, the claimed limitations are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B: 
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using a processor to perform the steps of – receiving an offer for a prepaid item for an original monetary value or alternative prepaid item for greater monetary value and converting original monetary value to alternative monetary value based on predefined exchange rates – amounts to no more than mere instructions to apply the exception using generic components.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract ideas of – receiving an offer for a prepaid item for an original monetary value or alternative prepaid item for greater monetary value and 
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14, 18, 19
Claims 1-14, 18, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Campos et al. (US 2015/0348018 A1) in view of Salmon et al. (US 2010/0211469 A1).

Claim 1:

A method, comprising:
receiving, through a communication network, digital information identifying a source network address for a sender, a funding source, and original monetary value, an original prepaid item, and a destination network address for recipient, wherein the sender selects the original monetary value and the original prepaid item;
(See Campos: Para 
[0204] (“Customers may be offered incentives to purchase and/or redeem a value token(s) via value differentiation between the purchase and redemption values of said value token(s).”)
[0061] (“participate in card exchange activities (e.g., wherein a user exchanges an electronic value token maintained in its e-wallet for an electronic value token not in the e-wallet); and participate in savings programs offered by issuers, vendors, and/or other electronic value token-related parties”)
[0064] (“Examples of such value tokens include electronic representations of, or associated with, stored value cards (also referred to as prepaid cards) and other physical representations of value of a variety of types such as credit cards, debit cards, gift cards, prepaid telephone cards, loyalty cards, membership cards, tickets or ticket cards, entertainment cards, sports cards, prepaid cards, coupons, admission passes, prepaid or pre-purchased goods or services, and the like”)
[0072] (“For example, a user may wish to exchange a value token associated with a retailer the user does not frequent for a value token associated with a retailer that the user does frequent”)
transmitting, through the communication network, an offer that includes selecting the original prepaid item, for the original monetary value, or selecting alternative prepaid items for other monetary values greater than the original monetary value, wherein each of the alternative prepaid items are issued from business entity different from a business entity that issued the original prepaid item;

[0022] (“Account issuers may include direct issuers of electronic stored-value cards such as store-branded cards (e.g., Macy's, Target), and in some embodiments the account vendor may also be the account issuer and/or the redeeming merchant.  Account issuers also may include banks, financial institutions, and processors such as VISA, Mastercard, American Express, etc., and electronic stored-value cards issued by such institutions may be readily accepted by a number of redeeming merchants to conduct transactions such as purchases”)
[0065] (“physical gift cards or other physical representations of value may be transformed into value tokens in a user's electronic wallet via a point-of-sale device, cellular phone, a computer, short messaging service”)
[0070] (“The user may have a choice of many different retailers affiliated with the vendor”)
[0086] (“initiate an electronic value token exchange request and to include in said request the exchange of the least preferred electronic value token residing in the e-wallet, i.e., the Retailer L branded electronic value token (#22) and if necessary preferred electronic value token #21, #20, etc.”)
[0114] (“5% increase in the value of the “retailer's gift card” token or loyalty point bonus applied to the “loyalty card” token for the use of the “retailer's gift card” token”)
[0204] (“Customers may be offered incentives to purchase and/or redeem a value token(s) via value differentiation between the purchase and redemption values of said value token(s)”)
[0205] (“a value token with a face value of $25 may be purchased by a customer for $25, but the electronic value token may be added to the electronic wallet in the amount of $30—the $25 purchase price plus an additional $5 added as an incentive to purchase the electronic value token”)
receiving a response identifying one or more of the alternative prepaid items; and
transmitting, to a network element associated with the prepaid items, a request to convert the original prepaid item of the original monetary value to one or more of the 
(See Campos: Para [0024], [0065], [0070], [0086], [0087], [0096], [0097], [0101], [0140], [0218] – [0222])
It would have been obvious to transmit a notification in response to a query regarding the exchange rate.  The motivation would have been to perform exchange value conversion based on the best exchange rate (Campos: Para [0221]).

Campos does not specifically disclose:
converting the original prepaid item of the original monetary value to one or more of the alternative prepaid items assigned with new monetary values based on one or more predefined exchange rates, wherein the alternative prepaid items are issued from a business entity different from the business entity that issued the original prepaid item.
However, Salmon discloses the above limitation (See Salmon: Para [0004] (“multiple different non-financial loyalty currencies held by different loyalty issuers are used by a consumer as financial tender for a transaction with a merchant”))

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Campos as it relates to donation to registering stored value cards in electronic wallets to include the above noted disclosure of Salmon as it relates to loyalty currency redemption.  The motivation for combining the references would have been to storing loyalty points in customer electronic wallets.



Claim 2: Campos discloses
wherein the value before conversion is instantly removed from the source network address for the sender, and the one or prepaid items with corresponding monetary values assigned after conversion are added to the destination network address for the recipient
(See Campos: Para [0035], [0036])

Claim 3: Campos discloses
the funding source comprises at least one a bank card, financial account, gift card, direct deposit to a bank account, a value retaining coupon, a store credit, loyalty reward points, scanned or electronic check, voucher, stock certificate, or a cryptocurrency.
(See Campos: Para [0064])

Claim 4: Campos discloses
each of the funding source, original prepaid items and the destination alternative prepaid items are represented by at least one of a digital wallet account, a digital barcode, a network url, a token or a confirmation number that can be used to retrieve the one or more assigned value from a financial institution or a retailer.
(See Campos: Para [0057] – [0063])


the original funding source are automatically retrieved from a 3rd party record keeper based upon identification information retrieved from the sender or recipient.
(See Campos: Para [0071] – [0073])

Claim 6: Campos discloses
wherein the predefined exchange rate comprises at least one of an open-market published rate, an open-market unpublished exchange rate, a proprietary exchange rate, or a destination funding negotiated rate.
(See Campos: Para [0215], [0216], [0218])

Claim 7: Campos discloses
determining fees associated with the requested exchange;
determining a bearer of the fees;
determining a final and net value for the one or more of the alternative prepaid items based on the original value, the one or more predefined exchange rate and the fees; and
transmitting a notification to the network address for recipient identifying one or more of the alternative prepaid items and the final and net value.
(See Campos: Para [0212])

Claim 8: Campos discloses

(See Campos: Para [0029], [0064], [0071], [0207])

Claim 9: Campos discloses
wherein the original value comprises a first value assigned to a first funding source, the method further comprising:
receiving digital information identifying one or more supplementary funding sources, a supplementary value assigned to each of the supplementary funding sources, and the network address for recipient, wherein the request is to aggregate both the first value and the supplementary value for a value assigned to the original prepaid item and use the aggregated value for exchange to the alternative prepaid items.
(See Campos: Para [0135], [0138], [0139])

Claim 10: Campos discloses
wherein the final value to be assigned to the recipient network address comprises a first value assigned to a first alternative prepaid item, where the first value comprises a portion of the final value, the method further comprising:
receiving digital information identifying one or more supplementary alternative prepaid items, portions of the remaining value assigned to each of the supplementary prepaid 
(See Campos: Para [0178], [0179], [0187])

Claim 11: Campos discloses
wherein the digital information is received from at least one of an email, a text message, a peer to peer communication, a chat message, a multi-media message, a voice message or a social-media post.
(See Campos: Para [0216], [0244], [0251], [0275])

Claim 12: Campos discloses
wherein the notification including digital information identifies values assigned to each of the alternative prepaid items.
(See Campos: Claim 1)

Claim 13: Campos discloses
wherein the notification including digital information identifies alternative prepaid items, some of which are marked as recommended based on at least one of favorites marked by the recipient, used previously by the recipient, having a higher final value due to a favorable exchange rate or fees.
(See Campos: Para [0086], [0220], [0221])

Claim 14: Campos discloses

validating the recipient using the 16-digit account information.
(See Campos: Para [0189], [0191])

Response to Arguments
101
Contrary to Applicant’s request, because of compact prosecution practice, grounds of rejection cannot be held in abeyance.  Examiner has maintained the 101 rejection and arguments from previous office action(s).
Applicant’s assertion that the claim lessens bandwidth consumption, is found unpersuasive since there is no absolutely mention of bandwidth usage in the original disclosure.  Applicant has failed to point out why receiving an offer for a prepaid item for an original monetary value or alternative prepaid item for greater monetary value and converting original monetary value to alternative monetary value based on predefined exchange rates would lead to lessening of bandwidth consumption.  
Courts have consistently held that automating an abstract process does not convert it into a practical application. See Credit Acceptance v. Westlake Services (Fed. Cir. 2017) (“Our prior cases have made clear that mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology.”).
103

Previous Arguments
Applicant argues that Office Action fails to cite passages that teach the limitation of “transmitting, through the communication network, an offer that includes selecting the original prepaid item, for the original monetary value, or selecting alternative prepaid items for other monetary values greater than the original monetary value, wherein each of the alternative prepaid items are issued from business entity different from a business entity that issued the original prepaid item.”
Examiner disagrees.
Campos discloses: 
Para [0114] (“In such an example, the electronic value token transaction computer 150 can effectuate the coincidental use of the “loyalty card” token and the “retailer's gift card” token, regardless of the tokens' locations in the primary e-wallet and/or sub-wallet(s) to allow for an enhanced user benefit as opposed to not coincidentally applying the value of the “retailer's gift card” token and the “loyalty card” token for the transaction, e.g., a 5% increase in the value of the “retailer's gift card” token or loyalty point bonus applied to the “loyalty card” token for the use of the “retailer's gift card” token.”)
Para [0205] (“a value token with a face value of $25 may be purchased by a customer for $25, but the electronic value token may be added to the electronic wallet in the amount of $30—the $25 purchase price plus an additional $5 added as an incentive to purchase the electronic value token”)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693